DETAILED ACTION
 	 	Claims 1-17 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/12/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 10/12/2020 are accepted by the examiner.
Priority
 	The application is filed on 10/12/2020 and claims priority of KR10-2020-0087954 
(Republic of Korea) filed on 07/16/2020
 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-3, 5, 9-10, 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20120323864 A1, hereinafter, Zhu) in view of Wang et al. (US 20200372167 A1, hereinafter, Wang).
 	Regarding claim 1, Zhu discloses a system for verifying data access, comprising: a processor comprising: a service module configured to receive a data access request for an original data from a client (Paragraph 0009: sends a storage node message with the assigned storage server to the client), 
 	and send a first verification data to the client, a verification module configured to receive a first data eigenvalue corresponding to the original data from the service module (Paragraph 0009: the fingerprint eigenvalue is generated from secure hash algorithm (SHA)-1, hash, or one way function, so that each partitioned data block is only corresponding to a unique fingerprint eigenvalue. A), and 
 	generate a first verification fingerprint corresponding to the first data eigenvalue, (Paragraph 0031: after receiving the inquiry request, the dedup. engine 213 looks up the fingerprint hash table to find whether the fingerprint eigenvalue already exists. If the fingerprint eigenvalue has been stored in the fingerprint hash table, the dedup. engine 213 responds to the client 211 that the partitioned data block already exists) and 
 	[a data module configured to generate the first verification data by receiving the first verification fingerprint to embed into the original data], and 
 	generate a first integrity value by hashing the first verification data (para 0011: after receiving the input file, the client generates a partitioned data block and sends an inquiry request having a fingerprint eigenvalue to a dispatch server); and 
 	a verification database configured to store data access information comprising the first data eigenvalue (Paragraph 0029: The client 211 receives the input file and carries out a partitioning process to generate a partitioned data block. The client 211 transfers an inquiry request having a fingerprint eigenvalue to a dispatch server 212. The dispatch server 212 forwards the inquiry request to the corresponding dedup. engine 213 according to the fingerprint eigenvalue.), 
 	the first verification fingerprint and the first integrity value in one record identified as the original data (Paragraph 0019, 0034: The client 211 compares the obtained hash value with the hash value stored in the storage server 21 and judges whether the hash values are identical. If the identical hash values exist, it indicates that the data block has been stored in the storage server 21).
 	Zhu does not explicitly states but Wang from the same or similar fields of endeavor teaches a data module configured to generate the first verification data by receiving the first verification fingerprint to embed into the original data (Wang, Paragraphs 0073, 0086: the audit information may be the data stored in the first node instead of an eigenvalue, so that the second node may obtain original transaction data, thereby greatly improving verification accuracy of the second node.)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the first verification data by receiving the first verification fingerprint to embed into the original data as taught by Wang in the teachings of Zhu for the advantage of receiving audit information of the first node for indicating the first data and the second data stored in the first node; verifying the audit information based on target audit information of at least one target node that transacts with the first node; and determining that a consensus on the audit information is reached in a case that the received verification success notification meets a consensus success condition (Wang, Abstract).

 	Regarding claim 2, the combination of Zhu and Wang discloses the system for verifying data access according to claim 1, wherein the verification database comprises a plurality of nodes, and wherein the data access information is each stored in the plurality nodes in a plurality of block chains forms (Wang Paragraph 0029-0030:If the data is stored in blocks, different pieces of the data stored in the first node are correlated to some extent, and a block form similar to that in a block chain may be adopted to ensure that the data is tamper-proof. The plurality of first nodes 101 may constitute a basic data layer of the data storage system,).
 	Regarding claim 3, the combination of Zhu and Wang discloses the system for verifying data access according to claim 1, wherein the service module is configured to receive a second verification data and a data verification request from the client, and send a verification acknowledgement thereto (Zhu Paragraph 0021: dedup. engine 213 after receiving the fingerprint eigenvalue may judge whether the fingerprint eigenvalue already exists. When the fingerprint hash table does not comprise the inquired fingerprint eigenvalue, the de-duplication processing device selects any storage server 214 to store the corresponding partitioned data block.), 
 	wherein the data module is configured to generate a second integrity value by hashing the second verification data, and wherein the verification database is configured to generate the verification acknowledgement in response to the second integrity value (Paragraph 0019: the client 211 carries out a hash process on the data block and generates a hash value corresponding to each data block. The client 211 compares the obtained hash value with the hash value stored in the storage server 21 and judges whether the hash values are identical. ).
	Regarding claim 5, the combination of Zhu and Wang discloses the system for verifying data access according to claim 1, wherein the data access information comprises an inquirer information of the client and a request time corresponding to the data access request (Zhu Paragraph 0011: the client generates a partitioned data block and sends an inquiry request having a fingerprint eigenvalue to a dispatch server. The dispatch server forwards the inquiry request to the corresponding dedup.).
	Regarding claim 9; Claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 10; Claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
	Regarding claim 12, the combination of Zhu and Wang discloses the data access verification method according to claim 9, wherein generating the first verification data comprises: inserting the first verification fingerprint in a predetermined input-enabled location of the original data (Zhu Paragraphs 0020-0021, 0030: the dispatch server 212 forwards the inquiry request to a corresponding de-duplication processing device according to the fingerprint eigenvalue, and the dispatch server 212 may further record a storage location of the partitioned data block of the input file).
	Regarding claim 15, the combination of Zhu and Wang discloses the data access verification method according to claim 9, wherein recording the first record comprises storing a request time corresponding to the data access request to the first record (Zhu Paragraph 0018: A working mode of the de-duplication is searching for duplicated data blocks of viable sizes (defined as partitioned data blocks in the present invention) at different locations in different files within a certain period of time).
 	Regarding claim 16, the combination of Zhu and Wang discloses the data access verification method according to claim 9, further comprising an appearance of the first verification data that is completely identical to an appearance of the original data (Zhu Paragraph 0019: The client 211 compares the obtained hash value with the hash value stored in the storage server 21 and judges whether the hash values are identical. If the identical hash values exist, it indicates that the data block has been stored in the storage server 21).
 	Regarding claim 17, the combination of Zhu and Wang discloses the data access verification method according to claim 9, further comprising an appearance of the first verification data that is different from an appearance of the original data (Zhu Paragraph 0019: The client 211 compares the obtained hash value with the hash value stored in the storage server 21 and judges whether the hash values are identical. If the identical hash values exist, it indicates that the data block has been stored in the storage server 21).
Allowable Subject Matter 
6.	Claims 4, 6-8, 11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al. (US 20170017407 A1) discloses a data object processing method and apparatus, which can divide a data object into one or more blocks; calculate a sample compression ratio of each block, aggregate neighboring consecutive blocks with a same sample compression ratio characteristic into one data segment.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498